EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 67-112 directed to inventions non-elected without traverse.  Accordingly, claims 67-112 have been cancelled without prejudice to their further prosecution in a continuation application.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 58 is allowable over the closest prior art of record, Roth (US 2012/0157589) in view of Keep (2007/0212963) and Gan (US 2005/0239975) or Nohara (US 2012/0071585), because while the prior art teach compositions comprising nylon based polymer fibers melt blended with  (9,10-dihydro-9-oxa-10-phosphaphenanthrene-10-oxide (abbreviated as DOPO)) with an epoxy resin, the prior art do not teach or fairly suggest the claimed
    PNG
    media_image1.png
    185
    126
    media_image1.png
    Greyscale
group. Newly found reference Nohara, teaches the following structures 
    PNG
    media_image2.png
    194
    233
    media_image2.png
    Greyscale
or 
    PNG
    media_image3.png
    176
    251
    media_image3.png
    Greyscale
, which is distinct from applicant’s claimed polymer groups. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMINA S KHAN/Primary Examiner, Art Unit 1761